MEMORANDUM **
The court has received notification from the district court that appellant has paid the docketing and filing fees for this appeal.
On March 21, 2007, the court received appellant’s response to the court’s February 22, 2007 order to show cause. The Clerk shall file the response.
*716A review of the record and the parties’ responses to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s November 16, 2006 order.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.